Exhibit 21.1 Company Name Percentage Owned State/Jurisdiction of Incorporation Pacific Industry Holding Group Co. Ltd. 100% by SkyPeople Fruit Juice, Inc. Republic of Vanuatu SkyPeople Juice Group Co., Ltd. 99.78% by Pacific Industry Holding Group Co. Ltd. People’s Republic of China Shaanxi Qiyiwangguo Modern Organic Agriculture Co., Ltd. 91.15% by SkyPeople Juice Group Co., Ltd. People’s Republic of China Huludao Wonder Fruit Co., Ltd. 100% by SkyPeople Juice Group Co., Ltd. People’s Republic of China Yingkou Trusty Fruits Co., Ltd. 100% by SkyPeople Juice Group Co., Ltd. People’s Republic of China Harmony MN Inc 100% by SkyPeople Fruit Juice, Inc. U.S.A
